311 F.2d 492
Carl Allen COLE, Appellant,v.UNITED STATES of America, Appellee.
No. 7096.
United States Court of Appeals Tenth Circuit.
December 3, 1962.

Eugene J. Roberts, Denver, Colo., for appellant.
Benjamin E. Franklin, Asst. U. S. Atty. (Newell A. George, U. S. Atty., on the brief), for appellee.
Before MURRAH, Chief Judge, and LEWIS and SETH, Circuit Judges.
PER CURIAM.


1
This appeal was submitted to the Court after oral argument at the November term. Petitioner, then in the custody of the State of Kansas, sought relief by way of Writ of Error Coram Nobis from a judgment of conviction for a federal offense and the sentence imposed pursuant to such judgment upon claim that the federal sentence, although fully served, formed the basis for his retention by the State of Kansas. We are now informed that petitioner has since been released from state custody pursuant to a Writ of Habeas Corpus issued by the Kansas state court. The issues of this appeal are thus moot and the appeal is dismissed.